Citation Nr: 9905542	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-34 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
alopecia areata.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.

The issue currently on appeal arises before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO).


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased (compensable) evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The RO has assigned a noncompensable evaluation for the 
veteran's service-connected alopecia areata under Diagnostic 
Codes 7805 and 7816.  See Statement of the Case, dated in 
November 1997.  

The Board notes that Diagnostic Code 7805 provides that 
scars, other, are rated on limitation of function of the part 
affected.  Diagnostic Code 7803 provides a 10 percent rating 
for superficial scars which are poorly nourished with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.
Diagnostic Code 7816 provides rating criteria for psoriasis, 
which, in this instance, is to be rated as provided for 
eczema.  See Diagnostic Code 7806.  

The record indicates that the veteran in 1996 had a keloid 
excised from the area of the alopecia areata.   From the 
record as to whether service connection is iThe most recent 
VA examination was conducted in March 1997.  At that time the 
examiner noted the presence of a 3/4 scar.  However, the 
examiner did not indicate whether the scar was symptomatic.   
The veteran in his VA Form 9, Appeal to Board of Veterans' 
Appeals indicated that his service-connected disability is 
very tender and hurts when he hits it with a comb or brush.  
It is unclear from the record as to whether service 
connection is in effect for the 3/4 inch scar.

Therefore, in order ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following:

1.  The RO is requested to clarify 
whether whether service connection is in 
effect for the 3/4 inch scar located in 
the area of the alopecia areata. 

2.  The RO should request the veteran to 
identify all private and VA physicians 
who have treated him for the disability 
in issue since March 1997.  After 
obtaining any necessary authorization, 
the RO should then obtain medical records 
from all sources identified by the 
veteran, which are not already of record.  
The RO should also notify the veteran 
that he may submit additional evidence 
and argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

3.  A VA skin examination should be 
conducted by a dermatologist in order to 
determine the nature and severity of the 
veteran's alopecia areata.  All testing 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner in conjunction with the 
examination.  It is requested the 
examiner describe all symptms and 
findings, to include whether the service 
connected alopecia areata and or the scar 
are poorly nourished, with repeated 
ulceration or is tender and painful on 
objective demonstration.  

3.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issue of 
an increased rating for alopecia areata.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


